Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 10/11/2021, Applicant has amended Claims 2, 9, 19, 20, 22, 30, 34, 38, 39, 41, and 44, cancelled claims 26, 46, 47, and 51-55, and added new claims, Claims 56-57.  
Claim 3 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Election by Original Presentation
	 Note that newly submitted claim 57 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in the reply by Applicant filed 5/19/2021 to the species election mailed 3/19/2021, Applicant elected SEQ ID NO: 16293 as the target sequence. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 57 is pending but withdrawn from consideration as being directed to a non-elected species. See 37 CFR 1.142(b) and MPEP § 821.03. 
Rejoinder
The species election mailed 3/19/2021, has been reconsidered in view of the prior art. SEQ ID NO: 16126 as the target sequence is rejoined.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 was filed after the mailing date of the non-final Office action on 8/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Withdrawn Objection to the Specification
	The objection to the specification has been withdrawn due to Applicant’s amendments to the specification filed 10/11/2021.

New Claim Objections
Claims 2 and 56 are objected to because of the following informalities: instant claims recite a genus of SEQ ID NOs, which should be listed in numerical order (see MPEP 2422.01). Appropriate correction is required.  


Withdrawn 35 USC § 112
The prior rejection of Claims 2, 9, 38, 41 and 44 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments.

Withdrawn 35 USC § 103 
The prior rejection of Claims 2, 9, 19, 20, 22, 30, and 34 under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015) is withdrawn in light of Applicant’s amendment of Claim 2 to limit the target sequence of the endonuclease to SEQ ID NO: 5911, 5916-5917, 5923, 6625, 6627, 6651, 6664, 9174, 9185, 9193-9195, 9200-9201, 9203-9204, 9206-9207, 9210-9212, 9214, 9224, 9227-9228, 9232-9234, 9237, 9241, 9248-9253, 9257-9258, 9260, 9264, 9268, 9271-9272, 9282-9283, 9289, 9293-9294, 9311, 9321, 9327-9329, 9333, 9345-9346, 9353, 9356, 9359-9361, 9363-9364, 9366, 9369, 9372-9374, 9377-9380, 9387-9388, 9513, 9516, 9521,16064, 16072, 16081, 16084, 16091, 16094-16096, 16100, 16109, 16112, 16120, 16122-16123, 16126, 16128-16129, 16131-16134, 16137-16138, 16141, 16143, 16144, 16155, 16157, 16159, 16161, 16163-16164, 16175-16178, 16185, 16187, 16201, 16221, 16224, 16238, 16240, 16242, 16245-16246, 16252-16254, 16256-16257, 16259-16260, 16263, 16271, 16273-16276, 16278, 16290, 16293-16295, 16307, 16311, 16315, 16450-16451, 16453-16454, 16457, 16459, and 37549, which is a limitation Davidson does not teach.

The prior rejection of Claim 38 under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015) in view of Corti et al., (WO2016/172659, filed 4/23/2016, published 10/27/2016) is withdrawn in light of Applicant’s amendment of Claim 2 to limit the target sequence of the gRNA.

The prior rejection of Claims 39 and 44 under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015), in view of Vannocci et al., (Dis Model Mech, 2015, 8, 711-719, see IDS filed 5/21/2019) is withdrawn in light of Applicant’s amendment of Claim 2 to limit the target sequence of the gRNA.

The prior rejection of Claim 41 under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015) in view of Vannocci et al., (Dis Model Mech, 2015, 8, 711-719, see IDS filed 5/21/2019), as applied to Claims 2, and 39, in further view of Corti et al., (WO2016/172659, filed 4/23/2016, published 10/27/2016) is withdrawn in light of Applicant’s amendment of Claim 2 to limit the target sequence of the gRNA.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9, 19, 20, 22, 30, 34 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015, prior art of record), in view of Mail et al. (Science, 2013, 339:823-826) and  Li et al., (Mol Ther, 2015, 23:1055-1065, see IDS filed 5/21/2019)

SEQ ID NO: 16,293 embodiments

With respect to claim 2, Davidson teaches a method for genome editing in a cell of a gene associated with a nucleotide repeat disorder such as the frataxin (FXN) gene which causes Friedrich’s Ataxia (FRDA) ([0017, 0131-0132, 0141, 0145, see Table p. 
However, Davidson is silent to using a CRISPR/Cas gRNA comprising the target sequence of SEQ ID NO:16293.
Nevertheless, in regard to claims 2 and 56, Davidson cites the work of Mali et al. (2013) (p. 136 of Davidson). Mali teaches that the gRNA target sequences can be derived from known TALEN cut (underlined) and binding sequences, wherein the gRNAs are designed to be GN20GG comprising an initial G nucleotide, followed by 20 nucleotides and end in the PAM motif of GG (highlighted):
GTGGGGCCACTAGGGACAGGATTGGTGACAGAAA    (Fig. 1B, TALEN)
       GGGGCCACTAGGGACAGGATTGG		     (gRNA T2)
 	  GNNNNNNNNNNNNNNNNNNNNGG		     (GN20GG)

In regard to claims 2 and 56, Li et al. teaches a method for genome editing the FXN gene in a cell comprising a TALEN that cuts (underlined) and binds the following sequence:
     GGCTGGTACGCCGCATGTATTAGGG	(Sup Fig.1, UP-ZFN site)
 GCTGGTACGCCGCATGTATTAGG		(SEQ ID NO: 16293 + PAM)
 GNNNNNNNNNNNNNNNNNNNNGG		     (GN20GG)
      
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for FXN gene therapy comprising an CRISPR Cas gRNA taught by Davidson, and choose a gRNA with the target sequence of SEQ ID NO: 16293 plus a PAM motif based on the TALEN cut and binding site of Li with a 20GG, and also demonstrates that such gRNAs based on TALEN target sites are very efficient at genome modification (p. 824, Fig. 1C of Mali). 
In regard to claim 9, Davidson the method for genome editing takes place in vivo in a patient with a nucleotide repeat disorder such as a patient with Friedrich’s Ataxia (FRDA) ([0017, 0131, 0141,0282-0283] see Fig. 1).
In regard to claim 19, Davidson teaches the method for genome editing comprises CRISPR Cas9 that is derived from S. pyogenes, and specifically teaches the published sequence accession number Q99ZW2 (p. 49, line 5), which is SEQ ID NO: 1 (see SCORE Report 7/29/2021, rup file, result #1)
In regard to claim 20, Davidson teaches the method for genome editing comprises CRISPR Cas9 that is encoded by a polynucleotides ([0179, 0183], see entire document).
In regard to claim 22, Davidson teaches the method for genome editing comprises CRISPR Cas9 that is codon optimized for expression in human cells [0034, 0062, 0065, 0079, 0118], and is delivered to the cell as mRNA in order to minimize toxicity and off-target effects [0080, 0114, 0179, 0197].
claim 30, Davidson teaches the method for genome editing comprising a chemically modified gRNA in order to enhance expression and reduce possible toxicity [0198].
In regard to claim 34, in one embodiment Davidson teaches the method for genome editing comprises the polynucleotide CRISPR Cas9 is encoded in an AAV vector [0007, 0046-0049, 0100], which also comprises sgRNA [0046, 0100, 0157, 0318], see Fig. 11, 13 & 18).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/11/2021 are acknowledged.
Applicant argues that the cited prior art of Davidson et al. are silent to the claimed target sequences.
Applicant's arguments have been fully considered and they are found paritally persuasive in so far that the rejection over Davidson have been withdrawn. However, Davidson has been reapplied in view of Mail et al. (2013) and  Li et al., ( 2015), who teach it would have been predictably obvious to use a target sequence of SEQ ID NO: 16293.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015) in view of Mail et al. (Science, 2013, 339:823-826) and  Li et al., (Mol Ther, 2015, 23:1055-1065, see IDS .

As discussed previously, Davidson suggest a method for FXN gene therapy comprising genome editing of a cell by introducing polynucleotides encoding CRISPR Cas system in an AAV vector.
However, although Davidson teaches the use of AAV vectors (see supra), and specifically suggests an AAV9 vector ([0318], see also Fig. 11c), they do not provide a preferred embodiment of an AAV9 vector for FXN gene therapy.
	Corti teaches a method for FXN gene therapy by introducing to a cell a donor template comprising a wild-type FXN gene (Abstract). Specifically in regard to claims 38 and 41, Cort teaches the AAV vector is AAV9 (p. 3, last line, p. 24, line 16, p. 30, last para., p. 37, Example 1, p. 41, Example 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for FXN gene therapy comprising an AAV vector as taught by Davidson, and choose an AAV9 vector as taught by Corti with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Davidson explicitly suggests the AAV9 vector. Furthermore, Corti teaches the AAV9 was an obvious choice because of the ability for AAV9 to achieve “global CNS gene delivery”, which is clinically relevant for treating a disease like FRDA with widespread neurological impairment (p. 30, last para.). 
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/11/2021 are acknowledged and have been addressed supra.


Claims 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015), in view of Mail et al. (Science, 2013, 339:823-826) and  Li et al., (Mol Ther, 2015, 23:1055-1065, see IDS filed 5/21/2019) as applied to claim 2, in further view of Vannocci et al., (Dis Model Mech, 2015, 8, 711-719, see IDS filed 5/21/2019).

As discussed previously, Davidson suggest a method for FXN gene therapy comprising genome editing of a cell by introducing polynucleotides encoding CRISPR Cas system.
However, although Davidson teaches a donor template or repair template with homology arms corresponding to the locus for integration in the genome of the cell [0122, 0132, 0155, 0179, 0318], they do not teach a donor template comprising a wild-type FXN gene.
	 Vannocci teaches a method for editing a FXN gene in a cell by genome editing comprising Introducing into the cell a double-strand break within the FXN gene with a CRISPR/Cas9 endonuclease and gRNA with a spacer within the FXN gene that results claim 39, Vannocci also teaches donor template cDNA encoding the exons of the wild-type FXN gene to be integrated into the targeted disruption of the FXN gene locus (p. 712, Results, 2nd para., p. 717, Materials & Methods, 1st para, see also Fig. 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for FXN gene therapy comprising a repair template for reintroduction of a missing wild-type sequence as taught by Davidson, and substitute a repair template comprising the wild-type FXN gene as taught by Vannocci with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Vannocci because the exogenous wild-type FXN gene could rescue cells with the abnormal FXN gene (p. 711, Introduction, last para., p. 712, Results, 1st para.). 
In regard to claim 44, both Davidson and Vannocci teach the method for genome editing comprises the polynucleotides formulated into liposomes or lipid nanoparticles, while Davidson specifically teaches CRISPR Cas9 and the sgRNA and the donor template formulated into a liposome or lipid nanoparticle ([0178-0179, 0243-0265] of Davidson, see also p. 717, Material & Methods of Vannocci.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/11/2021 are acknowledged and have been addressed supra.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (WO2015/089354, filed 12/12/2014, published 6/18/2015) in view of Mail et al. (Science, 2013, 339:823-826) and  Li et al., (Mol Ther, 2015, 23:1055-1065, see IDS filed 5/21/2019) and Vannocci et al., (Dis Model Mech, 2015, 8, 711-719, see IDS filed 5/21/2019), as applied to Claims 2, and 39, in further view of Corti et al., (WO2016/172659, filed 4/23/2016, published 10/27/2016).

As discussed previously, Davidson suggest a method for FXN gene therapy comprising genome editing of a cell by introducing polynucleotides encoding CRISPR Cas system, gRNA, and a repair template with homology arms to the site of integration.
However, although Davidson teaches the use of AAV vectors (see supra), and specifically suggests an AAV9 vector ([0318], see also Fig. 11c), they do not provide a preferred embodiment of an AAV9 vector for FXN gene therapy.
	Corti teaches a method for FXN gene therapy by introducing to a cell a donor template comprising a wild-type FXN gene (Abstract). Specifically in regard to claims 38 and 41, Cort teaches the AAV vector is AAV9 (p. 3, last line, p. 24, line 16, p. 30, last para., p. 37, Example 1, p. 41, Example 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for FXN gene therapy comprising an AAV vector as taught by Davidson, and choose an AAV9 vector as taught by Corti with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do global CNS gene delivery”, which is clinically relevant for treating a disease like FRDA with widespread neurological impairment (p. 30, last para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/11/2021 are acknowledged and have been addressed supra.


Claims 2, 9, 20, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (2018/0344817, filed 5/02/2016)

SEQ ID NO: 16,126 embodiments

With respect to claim 2, Smith teaches a method for genome editing in a cell of a gene associated with a nucleotide repeat disorder such as the frataxin (FXN) gene which causes Friedrich’s Ataxia (FRDA) (Abstract, [0009-0011, 0054, 0060-0064, 131-0132, 0141, 0145, Examples 1 & 2, see Figs. 1C, & 5-10), wherein the method comprises the step of introducing into the cell a polynucleotides encoding CRISPR/Cas DNA endonucleases and guide RNAs to make two double-strand breaks within the 
In regard to the target sequence of the nuclease of claims 2 and 56, Smith teaches SEQ ID NO: 32 ([0034, 0055, 0099, 0152], see Table 6, p. 26), which is 100% identical to SEQ ID NO: 16126 (see SCORE search of 12/29/2021, rnpbm. file, result #2).
In regard to claim 9, Smith the method for genome editing takes place in vivo in a patient with a nucleotide repeat disorder such as a patient with Friedrich’s Ataxia (FRDA) ([0025, 0050, 0073, 0095] see claim 1 of Smith).
In regard to claim 20, Smith teaches a polynucleotide encoding the endonuclease is introduced into the cell [0421, 0442-0444].
However, Smith is silent to a preferred embodiment of a method for genomic editing the FXN gene with a CRISPR Cas nuclease targeting SEQ ID NO: 16126.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method for FXN gene therapy because each of the individual elements of the instant claims are independently presented by Smith as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in gene therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1633